PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Buzza, Nathan
Application No. 15/990,849
Filed: 29 May 2018
For: ELECTRONIC CARD READING SYSTEM

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition, filed May 5, 2021, titled, “PETITION SEEKING REVIVAL OF ABANDONED APPLICATION”. Petitioner is seeking withdrawal of the holding of abandonment. Therefore, the petition will be treated under 37 CFR 1.181. 

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

On September 9, 2020, the Office mailed a Notice of Allowance and Fee(s) Due (“Notice of Allowance”), which required payment of a $300 issue fee by December 9, 2020. On September 16, 2020, applicant filed a completed Part B- Fee(s) Transmittal and paid the $250 issue fee. Applicant authorized payment of $300, but the Office only charged $250 to applicant’s credit card.

On September 28, 2020, the Office mailed a Corrected Notice of Allowance and Fee(s) Due (“Corrected Notice of Allowance”) because the September 9, 2020 Notice of Allowance mistakenly listed $300, which was the effective fee amount due on October 2, 2020 for notices of allowance mailed on or after October 2, 2020.  $250 should have been listed on the September 9, 2020 Notice of Allowance. Applicant was mailed a Corrected Notice of Allowance – Correction of Issue Fee Amount with the Corrected Notice of Allowance on September 28, 2020, which provided guidance for applicants who replied prior to receiving the Corrected Notice of Allowance. 

It states, in pertinent part:

Applicant must still file a completed Part B – Fee(s) Transmittal, Form PTOL-85 Part B, or an equivalent, in reply to the Corrected Notice of Allowance since the Corrected Notice of Allowance sets forth a time period for reply. This applies to those situations in which applicant’s reply was not processed before the Corrected Notice of Allowance was mailed (e.g., the reply crossed in the mail with the Corrected Notice of Allowance) and those situations in which applicant’s reply was already processed. Applicants should check the appropriate box in section 4b of Form PTOL-85 Part B, such as the box authorizing the Director to “charge the required fee(s), any deficiency, or credit any overpayment” to a deposit account number. If this box is checked the applicant will be refunded the amount of any overpayments to the designated deposit account. In addition, by checking the appropriate box in section 4b of Form PTOL-85, Part B the applicant requests the Office to “first reapply any previously paid fee shown above,” as stated on the form. 

The Office has no record of receiving a response to the September 28, 2020 Corrected Notice of Allowance. Therefore, the Office considered this application abandoned on December 29, 2020. A Notice of Abandonment was mailed on January 11, 2021.

On February 10, 2021, applicant filed a petition requesting withdrawal of the holding of abandonment and requesting a refund of $50, because applicant believed the Office had charged his credit card $300, which was what he authorized on September 16, 2020.  On February 18, 2021, the Office dismissed the $50 refund request because the Office had charged only $250 to applicant’s credit card on September 16, 2020. On April 6, 2021, the Office of Data Management mailed a Petition Decision under 37 C.F.R. 1.181(b) to Revive Application which dismissed the February 10, 2021 petition under 37 CFR 1.1.181.

Applicant filed the present renewed petition under 37 CFR 1.181 on May 5, 2021.

Applicant states that he submitted a completed Part B- Fee(s) Transmittal by facsimile on October 6, 2020. However the Office has no record of receiving the October 6, 2020 transmission.

Under 37 C.F.R. § 1.8(a)(1) correspondence is considered timely if: (1) the correspondence is mailed or transmitted prior to expiration of the set period for response by being properly addressed to the Patent and Trademark Office as set out in 37 C.F.R. § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail or transmitted to the Patent and Trademark Office in accordance with 37 C.F.R. § 1.6(d); and (2) the correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission.  The person signing the certificate should have a reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

37 CFR 1.81(b) states:

In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, or after the proceeding is dismissed or decided with prejudice, or the prosecution of a reexamination proceeding is terminated pursuant to § 1.550(d)  or § 1.957(b)  or limited pursuant to § 1.957(c), or a requester paper is refused consideration pursuant to § 1.957(a), the correspondence will be considered timely if the party who forwarded such correspondence: 
(1) Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence; 
(2) Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and 
(3) Includes a statement that attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing, transmission or submission. If the correspondence was sent by facsimile transmission, a copy of the sending unit’s report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement. 

This petition lacks (2) and (3) above.

With respect to (2) above:  Petitioner must supply a complete copy of the previously transmitted correspondence. Petitioner submitted the sending unit’s report, and it is apparent that more than 1 page was transmitted to the Office. Providing only the PART B-FEE(S) TRANSMITTAL is not enough. The Office requires petitioner to submit a copy of all the pages allegedly transmitted via facsimile to the Office on October 6, 2020.

With respect to (3) above:  The sending unit’s report confirming transmission found on page 6 of the present petition lacks sufficient clarity to determine the “Delivery Date” and the “Pages” entries. Please provide a clear, legible copy of the sending unit’s report confirming transmission.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET